292 S.W.3d 587 (2009)
Pamela CUNNINGHAM, Respondent,
v.
Felix CLARKE, Appellant.
No. ED 91763.
Missouri Court of Appeals, Eastern District, Division Four.
September 15, 2009.
David L. Baylard, Union, MO, for Appellant.
Bradley J. Bakula, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Pamela Cunningham (hereinafter, "Cunningham") filed an equity suit against Felix Clarke (hereinafter, "Clarke") to either quiet title or partition the property located in Union, Missouri (hereinafter, "the Property") and items of personal property. Clarke counter-claimed, seeking to have the Property and personal property sold at a partition sale. Following a bench trial, judgment was entered, quieting title of the Property in favor of Cunningham and dividing the personal property. Clarke brings this three point appeal, claiming the trial court erred in quieting title of the Property in favor of Cunningham.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).